Exhibit AeroGrow Receives Nasdaq Staff Determination Letter · Company Plans to Request Appeal Hearing Boulder, CO – December 03, 2008 – AeroGrow International, Inc. (NASDAQ: AERO – News) (“AeroGrow” or the “Company”), makers of the AeroGarden® line of indoor gardening products, announced that it has received a Nasdaq Staff Determination letter, dated November 26, 2008, indicating that the Company has not regained compliance with Marketplace Rule 4310(c)(3) and that its shares are subject to delisting.Unless the Company appeals the determination, the Company’s securities will be suspended at the opening of business on December 5, 2008, and a Form 25-NSE will be filed with the Securities and Exchange Commission, which will remove AeroGrow’s securities from listing and registration on the Nasdaq Stock Market. The Company intends to file an appeal by December 3, 2008 and request a hearing before a Nasdaq Listing Qualifications Panel (the “Panel”) to review the Staff Determination.Pending the Panel’s decision, AeroGrow’s shares will continue to trade on the Nasdaq Capital Market.The time and place of such a hearing will be determined by the Panel.There can be no assurance the Panel will grant the Company's request for continued listing. In the event that the Panel determines to delist the Company's common stock, the Company expects that its common stock will continue to trade on the OTC Bulletin Board electronic quotation system. As previously reported, on August 11, 2008, AeroGrow received notice from Nasdaq
